DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to David Steadman whose contact information is listed below.  
Claims 1 and 4-13 are pending in the application.
Applicant’s amendment to the claims, filed on June 14, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on June 14, 2022 in response to the non-final rejection mailed on March 24, 2022 have been fully considered.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2018/082238, filed on November 22, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17203341.7, filed on November 23, 2017. A certified copy of the foreign priority document has been filed in this application on May 22, 2020. 

Specification/Informalities
The use of the term “Triton X-100”, which is a trade name or a mark used in commerce, has been noted in this application at paragraph bridging pp. 3-4 of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification is also objected to because there is no “Brief Description of the Drawings” as required by 7 CFR 1.74. See also MPEP 608.01(f).

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on May 22, 2020 are objected to because view numbers must be preceded by the abbreviation "FIG." 
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 are objected to as denoting method steps “a.” and “b.” in claim 1 and alternatives “a.” and “b.” in claim 13 because periods may not be used in the body of a claim except for abbreviations. See MPEP 608.01(m). It is suggested that the a. and b. in claims 1 and 13 be replaced with a) and b). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 4-13 dependent therefrom) is confusing in the recitation of “a solution of gelatin of gelatin hydrolysate” because it is unclear as to the applicant’s intended meaning of the noted phrase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olijve et al. (NL 2013880 B1, October 11, 2016; cited on Form PTO-892; hereafter “Olijve”). 
As amended, the claims are drawn to a method for the preparation of a gelatin hydrolysate having a decreased endotoxin content, comprising the steps of: 
a. incubating a solution of gelatin of gelatin hydrolysate at a temperature of 70 –  96oC C at a pH of 3.5 or less for a time period of at least 15 minutes, and 
b. recovering the gelatin hydrolysate.
Regarding claim 1, Olijve discloses a method for removing lipopolysaccharides from an aqueous medium comprising gelatin and lipopolysaccharides, the method comprising the steps of: 
1) providing an aqueous medium comprising gelatin and lipopolysaccharides (Olijve discloses lipopolysaccharides are also known as “endotoxins”, p. 2, lines 29-30), 
2) adding to the aqueous medium a micelle-forming surfactant, 
3) contacting the medium of step 2) with a solid adsorbent, 
4) separating the solid adsorbent of step 3) from the medium, 
5) recovering the aqueous medium comprising the gelatin, wherein steps 1) - 5) are carried out at a temperature of 75oC or lower (p. 4, lines 25-33; claim 1 of Olijve). 
Olijve discloses that above 60oC hydrolysis of gelatin occurs (p. 1, lines 29-30; p. 21, lines 1-3) and when step 5) of the method of Olijve is carried out at a temperature above 60oC, one of ordinary skill in the art would have recognized that the gelatin recovered in step 5) of the method of Olijve is hydrolyzed gelatin.   
Olijve discloses the pH of the medium is preferably between 3.5  and 8.0 (p. 8, lines 25-26), yet also discloses an exemplary method comprising a temperature of 75oC, pH 3, and a time of 60 minutes (Example 6, particularly p. 21, Table 6.2).  
Olijve discloses the total time is preferably two hours or less (p. 9, lines 6-8) and discloses an exemplary method comprising a temperature of 75oC, pH 3, and for a time of 60 minutes (Example 6, particularly p. 21, Table 6.2).  
Regarding claims 5-7, Olijve discloses an exemplary method comprising a temperature of 75oC, pH 3, and for a time of 60 minutes (Example 6, particularly p. 21, Table 6.2).  
Regarding claim 8, Olijve’s method is free of an enzymatic treatment step. 
Regarding claim 9, Olijve discloses the average molecular weight of the gelatin is within the range of 1500 Da to 250 kDa (p. 5, lines 10-11) and discloses an exemplary method comprising a temperature of 75oC, pH 3, a time of 60 minutes, and gelatin with a molecular weight of 80.3 kDa (p. 21, Table 6.2). 
Regarding claim 11, Olijve discloses that if the starting material in step 1) has such an LPS content of below 1000 EU/g, a purified gelatin can be obtained in a single round of the 5 steps as described, comprising less than 20 EU/g (p. 11, lines 3-6). 
Regarding claim 12, Olijve discloses an exemplary gelatin solution prepared by a method comprising a temperature of 75oC, pH 3, and for a time of 60 minutes (Example 6, particularly p. 21, Table 6.2).
Therefore, Olijve anticipates claims 1, 5-9, 11, and 12 as written. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. (US 6,992,172 B1; cited on Form PTO-892; hereafter “Chang”). See MPEP 2112.III regarding a rejection under 35 U.S.C. 102/103. 
Claim 12 is drawn to a gelatin hydrolysate prepared by the following method:
a. incubating a solution of gelatin of gelatin hydrolysate at a temperature of 70 –  96oC C at a pH of 3.5 or less for a time period of at least 15 minutes, and 
b. recovering the gelatin hydrolysate.
Claim 13 is drawn to the gelatin hydrolysate of claim 12, having 
a. a molecular weight of 20 kDa or less, and 
b. an endotoxin level of 20 EU/g gelatin hydrolysate. 
Claims 12 and 13 are product-by-process claims. See MPEP 2113 and MPEP 2112.V regarding product-by-process claims. 
The reference of Chang discloses an acid hydrolysate of a recombinant gelatin with a molecular weight distribution of 0-10 kDa (column 6, Example 10), which has less than 0.005 EU/mg (Table 3). 
While Chang’s method of preparing the gelatin hydrolysate is different from the method recited in claim 1 of this application, the patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, there is no evidence of record that the gelatin hydrolysate of Chang is structurally and/or functionally different in any way from the gelatin hydrolysate of claims 12 and 13 of this application. Since the Office does not have the facilities for examining and comparing applicants’ gelatin hydrolysate with the gelatin hydrolysate of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims and 1 and 3-13 under 35 U.S.C. 103 as being unpatentable over US20030064074, Petsch et al. (J. Biotechnol. 76:97-119, 2000), and US 20140193463 is withdrawn in view of the applicant’s amendment to cancel claim 3 and in view of the applicant’s convincing argument. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olijve (supra). 
The relevant disclosures of Olijve as applied to claims 1, 5-9, 11, and 12 are set forth above. 
The difference between Olijve and claim 4 of this application is that Olijve does not disclose a pH of 2.7 or less. 
Olijve discloses that hydrolyzed gelatin is used in biomedical applications (sentence bridging pp. 1-2) and discloses that for medical purposes, the endotoxin level in gelatin should preferably be lower than 10 EU/g (p. 3, lines 7-10). 
The results of Table 6.2 of Olijve show a correlation between lower pH and LPS purification for all gelatins tested over a pH range of 3 to 9 at 75°C with a purified LPS of 35 EU/g at the lowest pH tested, pH 3 (p. 21, Table 6.2). Olijve discloses that significant LPS purification improvement is observed after decreasing the pH at 75°C for all gelatins (p. 21, lines 31-32) and that a lower pH is preferred in case low LPS levels (<20EU/g) are required (p. 23, lines 14-16).
Olijve discloses that 75oC is above the temperature where gelatin hydrolyzes (p. 1, lines 29-30; p. 21, lines 1-3) and given that the results of Table 6.2 were obtained using a temperature of 75oC, one of ordinary skill in the art would have recognized that the gelatin is hydrolyzed gelatin.   
In view of the disclosures of Olijve, it would have been obvious to one of ordinary skill in the art to practice Olijve’s method at pH values below 3, e.g., pH 2.7, for the purification of LPS from gelatin hydrolysates used in biomedical applications. Olijve discloses that hydrolyzed gelatin is used in biomedical applications and should preferably have endotoxin at lower than 10 EU/g. Yet, while Olijve acknowledges a correlation between lower pH and LPS purification, the lowest pH tested is pH 3 and one would have been motivated to and would have had a reasonable expectation of success to practice Olijve’s method at pH values below 3, e.g., pH 2.7, in order to achieve an even greater LPS purification. According to MPEP 2144.05.II.A, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Therefore, the method of claims 10 and 13 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olijve (supra). 
The relevant disclosures of Olijve as applied to claims 1, 5-9, 11, and 12 are set forth above. 
The difference between Olijve and claims 10 and 13 of this application is that Olijve does not specifically disclose recovering a gelatin hydrolysate having a molecular weight of 30 kDa or less or a molecular weight of 20 kDa or less as recited in claims 10 and 13, respectively.
Olijve discloses the average molecular weight of the gelatin is within a range having a lower limit of 2000 Da, 4000 Da, 5000 Da, 15 kDa or 20 kDa (p. 5, lines 10-14). According to MPEP 2144.05.I, when the claimed ranges overlap with ranges disclosed by the prior art, there is a prima facie case of obviousness. 
Olijve discloses that above 60oC hydrolysis of gelatin occurs (p. 1, lines 29-30; p. 21, lines 1-3) and when step 5) of the method of Olijve is carried out at a temperature above 60oC, one of ordinary skill in the art would have recognized that the gelatin recovered in step 5) of the method of Olijve is hydrolyzed gelatin. Olijve discloses that hydrolyzed gelatin usually has an average molecular weight of 20 kDa or less, usually between 100 and 15000 Da (Olijve at p. 1, lines 31-34). As such, one of ordinary skill in the art would have recognized that when step 5) of the method of Olijve is carried out at a temperature above 60oC, the gelatin recovered in step 5) is hydrolyzed gelatin with an average molecular weight of 20 kDa or less, usually between 100 and 15000 Da. 
Therefore, the method of claims 10 and 13 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Status of the claims:
Claims 1 and 4-13 are pending.
Claims 1 and 4-13 are rejected.
No claim is in condition for allowance.
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656